Title: To Thomas Jefferson from William Short, 20 November 1792
From: Short, Peyton
To: Jefferson, Thomas



Dear Sir
The Hague Nov. 20. 1792

My late private letters to you have been dated Sep. 15. Oct. 22. Nov. 2. I had hoped long before this to have had the pleasure of hearing from you as my public letters will have shewn that I was still at this place as well as the cause of my being here. You will probably have received the information (of the non-reception of the letter expected from you (and which I hoped to find here on my arrival,) whilst at Monticello, as I imagine you remained there during the summer, and although I knew you did not write from thence to me, yet I hoped in this case you would have merely acknowleged the reciept of my letters, and given me some idea of what would be done on account of the letters miscarried—that the uncertainty of my position might have been as soon and as much as possible removed. I recieved yesterday a letter from M. Donald in London, who informs me you have written  to him in date the 11th. of October, I suppose from Philadelphia. As yet I have recieved no letter from you and remain therefore at this moment just as uncertain, as unsettled and as ignorant, as it has been my lot to be from the moment of my being in public employment.
I have lately recieved a letter from M. Morris in which he informs me (I know not with what view he gives me the information, nor from whom he received it) that the present ministers of France complain much of my intention to place the late payment, made after the King’s suspension, out of their reach, and consider that conduct as evincing an hostile disposition. In the present state of men’s minds, and particularly the minister’s minds, at Paris, I dare say it would not be difficult to inspire them with that construction on my proceeding in that business, if there were any artful and designing person there who from any motive should be desirous to encourage such a disposition with respect to me. In such times, what is very simple in itself and of itself would not be attended to, may be discolored and disfigured more easily and by every individual who chuses it than in any other. I have already informed you, but still more particularly the Secretary of the treasury, of the circumstances of this affair, and I briefly recall it here, that you may see what I did and judge whether I could or ought to have done otherwise, my intention being to fulfill my duty with respect to the U.S. and not to judge between the parties in France, or pay court to either of them.
M. Morris agreed for the payment some days previous to the King’s suspension and desired me to have it effected. I received this desire and an account of the suspension at the same time. I had been long anxious that the U.S. should get rid of the money they had on hand, by a payment to France on the one hand—on the other, I saw the payment was to be made to persons who had displaced the agent acknowleged by foreign powers and who under the authority of the mob of Paris had usurped the government and who could only be considered by me (as it appeared to me) as private persons until acknowleged by the U.S. It must be observed also that at that time the allied powers were about making an entry in France, and according to all human probability would march immediately on Paris, so that every reason drawn from every source led to believe that the then ministry, could not hold the reins—of all the contingencies the continuation of the Republic appeared the most impossible. A payment then made by the U.S. to a few men who might in a few days be driven from their posts and their country and not leave a vestige of their existence behind, appeared to me an impropriety that would admit of no excuse either by our government, or that which should succeed in France. My own  opinion would have been decidedly against the payment, but as it was M. Morris’s agreement I determined to be guided by his. His letters of the 6th. and 9th. of August, after some delay owing to the post and my absence at Amsterdam, whither they were by mistake sent to me and crossed me on the road, did not get to my hands until the evening of the 16th. The next day was the French post and I waited therefore to recieve a letter from M. Morris, supposing it would give a further opinion, or a fresher one at least with respect to the payment. I recieved one accordingly dated the 13th. mentioning the Suspension and not a syllable with respect to the payment—of course nothing against it. I determined therefore to have it made with such precaution as I thought would entitle the U.S. to take credit for the sum paid and be thus exempted from paying a further interest on it. I wrote then to our commissioners to make the payment and to take reciept expressing that it was on account of the debt due to France and to be held at the disposition of His M. C. Majesty. Such a reciept as it appeared to me left the matter of right to be discussed between the French bankers at Amsterdam and the French government and left the U.S. absolutely out of the question—if contrary to the clause they paid the money to the Republic, and Louis the 16th. or his family were restored, they could not reproach the U.S.—if not restored, the Republic or any other government established, would have been glad to have recieved the money and paid our consent to annul the clause abovementioned by consenting to the payment counting as it ought to have done from the time of its being agreed for, and thus stop the interest from that time.
The French bankers asked time to consider of the clause proposed by our commissioners and after some delay declined accepting it. This circumstance and my desire to hear further from M. Morris occasioned the payment to be deferred until the 5th. of Sep. when it was made and there the business ended. Now you may judge whether in itself this precaution on my part could really be cause of complaint to the present ministers. I know them and their way of thinking and I am sure it would not—yet I can readily believe that it might be presented to them in colors that might mortify their pride and wound their selflove, if there were any person of address near them who had an interest to do it. As to myself I care little about it: I did what was my duty—or at least what appeared to me to be my indispensable duty. I flatter myself it will appear in the same light to our government and of course I am very indifferent as to the light in which it appears or may be made to appear to any other.
M. Morris informs me the whole council (in France) are personally  his enemies—which he gives me as a kind of reason for his unaccountably refusing for a long time simply to see that the commissaries of the treasury had expressed in livres according to their agreement with him, the value of the florins paid here by his order and under his agreement with them. On the whole the part he has acted has been far from being useful in this business to the U.S. though he will no doubt much more than make up for it in other things—without him the payment would not have been delayed until the moment of the suspension—and the U.S. would not now have on hand large sums on which they are paying a dead interest—and know not how to dispose of. So long as the business appeared simple he was ready to act and I was therefore glad to turn the matter over to him—but as soon as difficulties came on he found out that he had no power &c. &c.—and made this discovery even after agreeing for the payment and before consummating it declaring he would take no further step and leaving the business in that situation to me—as if he was in all cases entitled to the roses and the privilege of leaving the thorns to others. He tells me in a letter just recieved from him that he has written to the commissaries to get the note of the late payment, so that I suppose he considers the council as no longer his personal enemies. What he has now done is useless as I had previously directed the commissioners to get this note from the commissaries (which they have done)—on his declaring that he would take no further step in the business.
On the whole it will be a little singular if in a business which was left wholly to him I shall be made to appear in fault—and not less so if he should be represented at present as a friend to French revolution and I the contrary—and neither the one or the other would surprize me.
I cannot end my letter without acknowleging that I may in some instances be unjust with respect to M. Morris, as I feel that the manner in which he was placed at Paris, hurt me more than any other would have done, on account of the manner in which he conducted himself and imposed on me in pretending he did not know he was to be appointed, although he afterwards gave me proofs of the contrary—and also from the idea of being supplanted by the chargé des affaires of M. R. Morris who had employed him exclusively as long as he had occasion for him—and seemed after that to have turned him over to the public to employ him jointly. I doubt whether the Medicis began in as high a strain as that—and I own it is a grating consideration to see a private citizen of the U.S. already placing one of his clerks in the first foreign post in the gift of government—or having the appearance of doing it, in the eyes of many. In such cases Men begin sometimes  with the appearance in order to secure the reality afterwards. The most expeditious way of rising in power is unquestionably to inspire the idea of possessing power—as the best way for a merchant to make a fortune is to acquire the reputation of already possessing a capital. I wish now though it is too late that I had never had anything to do with public life—or at most been an architect in order to exert myself on the new federal city. I think much on that chapter as it ought to be the most convenient and most beautiful city that was ever founded—we have the example of all the world before us—and we have I fear adopted a bad one as I learn that a great number of the streets are to be obliquely tending to one point. If so I consider the whole business spoiled—and shall be sure that there will be never anything perfect under the sun. I inclose you a Leyden gazette in which you will see an office of My Lord Auckland—which it seems arrived the very day I wrote my last mentioning such an one was expected. Yours faithfully

W Short

